FILED
                             NOT FOR PUBLICATION                             MAR 31 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 09-50380

               Plaintiff - Appellee,             D.C. No. 3:08-cr-01007-JLS

   v.
                                                 MEMORANDUM *
 MIGUEL ANGEL NEGRON,

               Defendant - Appellant.



                     Appeal from the United States District Court
                        for the Southern District of California
                    Janis L. Sammartino, District Judge, Presiding

                              Submitted March 16, 2010 **

Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        Miguel Angel Negron appeals from the 70-month sentence imposed

following his guilty-plea conviction for attempted entry after deportation, in




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

SR/Research
violation of 8 U.S.C. § 1326(a). We have jurisdiction pursuant to 28 U.S.C.

§ 1291, and we affirm.

       Negron contends that the district court procedurally erred by failing to

consider and discuss certain facts and factors and also contends that the sentence is

substantively unreasonable. The record reflects that the district court did not

procedurally err, and the sentence is not substantively unreasonable in light of the

totality of the circumstances and the factors set forth in 18 U.S.C. § 3553(a). See

Gall v. United States, 552 U.S. 38, 49-51 (2007); Rita v. United States, 551 U.S.
338, 356-59 (9th Cir. 2007); United States v. Carty, 520 F.3d 984, 992-93 (9th Cir.

2008) (en banc).

       AFFIRMED.




SR/Research                                2                                      09-50380